               Case 5:19-cv-00366-R Document 1 Filed 04/24/19 Page 1 of 10


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

CHEYENNE ANGLE                         *
5613 North Classen Boulevard           *
Oklahoma City, Oklahoma 73113          *
                                       *
On Behalf of Herself and All           *
Other Similarly Situated Individuals   *
                                       *
                   1
      PLAINTIFF ,                      *
                                       *
  v.                                   * Case No.: CIV-19-366-R
                                       *
RENO CAFÉ, LLC                         *
D/B/A NIGHT TRIPS                      *
220 South Vermont Avenue               *
Oklahoma City, Oklahoma 73108          *
                                       *
SERVE: TJ Freeland                     *
501 North Broadway                     *
Edmond, Oklahoma 73034                 *
                                       *
      DEFENDANT.                       *
************************************************************************
                      COLLECTIVE ACTION COMPLAINT

          Plaintiff Cheyenne Angle (“Plaintiff”), by and through undersigned counsel, on

behalf of herself and all other similarly situated individuals, hereby brings this Collective

Action Complaint against the Defendant Reno Café, LLC d/b/a Night Trips

(“Defendant”), and for grounds states as follows:

                                PARTIES AND JURISDICTION
          1.      Plaintiff is an adult resident of Oklahoma City, Oklahoma.

          2.      Defendant is a limited liability company operating and holding itself out to

the public as an exotic dance club featuring nude and semi-nude exotic dancers known as



1
    To avoid retaliation, Plaintiff has used the address of her counsel.
            Case 5:19-cv-00366-R Document 1 Filed 04/24/19 Page 2 of 10


Night Trips and located at 220 South Vermont Avenue Oklahoma City, Oklahoma 73108.

       3.     During the period relevant to this action (April 2016 through the date of

judgment, hereinafter “the relevant period”), Defendant qualified as Plaintiff’s employer

and the employer of all other exotic dancers at the club, within the meaning of the

Federal Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201 et seq.

(“FLSA”) and 40 O.S. § 165.1 (“Oklahoma’s Protection of Labor).

       4.     During the relevant period, Defendant had gross revenue and sales

exceeding $500,000.00, sold beer, wine, spiritous beverages, colas, and food that passed

in interstate commerce and otherwise qualified as an “enterprise engaged in commerce”

under the FLSA.

       5.     By acting as the named plaintiff in this action, Plaintiff does each hereby

affirm her consent to participate as a plaintiff in a collective action seeking relief under

the FLSA and Oklahoma’s Protection of Labor.

       6.     This Court has personal jurisdiction of the Defendant, has subject matter

jurisdiction of the claims pursuant to 28 U.S.C. § 1331, constitutes proper venue pursuant

to 28 U.S.C. § 1391.

       7.     This Court has pendent jurisdiction over the state law claim arising under

Oklahoma law as the claim arises under the same set of facts as the federal statutory

claims.

                                             FACTS

       8.     During the period of about March 2018 through about February 2019,

Plaintiff was employed by Defendant as an exotic dancer at Defendant’s “Night Trips”


                                              2
             Case 5:19-cv-00366-R Document 1 Filed 04/24/19 Page 3 of 10


gentlemen’s club in Oklahoma City, Oklahoma.

       9.      During the period of Plaintiff’s employment, the number of shifts Plaintiff

worked varied from week to week.

       10.     During the period of Plaintiff’s employment, the exact number of hours

Plaintiff worked varied from week to week.

       11.     On information and belief, Defendant has possession of time and/or sign

in “house fee” payment records Plaintiff and all other exotic dancers employed by

Defendant during the period of April 2016 through the date of judgment in this case

(“the relevant period” or “at all times”).

       12.     At all times, Defendant had actual knowledge of all hours Plaintiff and all

other exotic dancers worked each shift through sign in or tip-in sheets, DJ records, and

shift-managers monitoring and supervising Plaintiff’s work duties and the work duties of

other exotic dancers at the club.

       13.     At no time during Plaintiff’s period of employment did Defendant ever pay

Plaintiff or any other exotic dancers any wages for hours that Plaintiff and other exotic

dancers worked each week.

       14.     At all times during the relevant time period, Defendant totally failed to pay

wages to Plaintiff and all other exotic dancers for work duties performed.

       15.     At all times during the relevant time period, Defendant misclassified

Plaintiff and all other exotic dancers at Night Trips as independent contractors and not as

employees.

       16.     At all times during the relevant time period, Defendant controlled all


                                              3
               Case 5:19-cv-00366-R Document 1 Filed 04/24/19 Page 4 of 10


aspects of the job duties Plaintiff and all other exotic dancers performed inside the Night

Trips gentlemen’s club through employment rules and workplace policies.

         17.     At all times, Defendant controlled the method by which Plaintiff and all

other exotic dancers could earn money at the club by establishing dance orders, setting

customer prices on private and semi-private exotic dances, and setting private and semi-

private dance specials and promotions for customers.

         18.     At all times, Plaintiff and other exotic dancers were required to perform

private and semi-private dances under the pricing guidelines, policies, procedures, and

promotions set exclusively by Defendant.

         19.     At all times, Defendant hired Plaintiff and all other exotic dancers and had

the ability to discipline them, fine them, fire them, and adjust their work schedules.

         20.     At all times, Defendant, through supervisors and managers, supervised the

duties of Plaintiff and all other exotic dancers to make sure their job performance was of

sufficient quality.

         21.     At all times, Defendant conducted initial interviews and vetting procedures

for Plaintiff and other exotic dancers and, at Defendant’s sole discretion, could deny

either Plaintiff or any other dancer access or ability to dance and/or work at The Night

Trips.

         22.     At all times, Defendant had the right to suspend or send Plaintiff or other

exotic dancers home and away from the club if Plaintiff or other dancers violated rules or

policies or if Defendant, at its discretion, did not want Plaintiff or any other dancer at the

club.


                                                4
              Case 5:19-cv-00366-R Document 1 Filed 04/24/19 Page 5 of 10


        23.     As a condition of employment with Defendant, Plaintiff and other dancers

were not required to have or possess any requisite certification, education, or specialized

training.

        24.     At all times relevant, Defendant was in the business of operating a night

club featuring exotic dancers and at all times it was the job duty of Plaintiff and each

other exotic dancer to perform as exotic dancers for Defendant’s customers.

        25.     In addition to failing to pay Plaintiff and all other exotic dancers any wages

for hours worked, Defendant required Plaintiff and all other exotic dancers to pay

Defendant a house fee or kickback of $25.00-$50.00 or more for each shift Plaintiff and

the other exotic dancers worked.

        26.     At all times during the relevant period, without legal excuse or justification,

Defendant regularly and customarily kept and/or assigned to management tips and

gratuities Plaintiff and other exotic dancers received from customers.

        27.     For at least the past ten (10) years, gentlemen’s clubs like Night Trips have

publically been sued for misclassifying exotic dancers as independent contractors and

failing to pay minimum wage compensation to exotic dancers as required by the FLSA.

        28.     On information and belief, Defendant, and its ownership and management,

had actual or constructive knowledge that for at least the past ten (10) years, there has

been ongoing or past litigation by exotic dancers against gentlemen’s clubs like Night

Trips in which the exotic dancers challenged the so-called independent contractor

classification and otherwise sought to recover unpaid wages and damages under the

FLSA.


                                               5
             Case 5:19-cv-00366-R Document 1 Filed 04/24/19 Page 6 of 10


       29.     On information and belief, Defendant, and its ownership and management,

had actual or constructive knowledge that for at least the past ten (10) years, courts

across the country in ongoing or past litigation have found that exotic dancers like

Plaintiff and other exotic dancers at Night Trips were employees and not independent

contractors and were owed minimum wage compensation under the FLSA.

       30.     For the entire time period relevant to this action, Defendant has had actual

or constructive knowledge that it misclassified Plaintiff and other exotic dancers at the

Night Trips as independent contractors instead of as employees and that Defendant’s

failure to pay wages and charging unlawful kickbacks to Plaintiff and other exotic

dancers was in direct violation of the FLSA.

                       COLLECTIVE ACTION ALLEGATIONS

       31.     Plaintiff is pursuing this lawsuit on behalf of herself and all other similarly

situated individuals who performed work duties as exotic dancers for Defendant at

Defendant’s Night Trips gentlemen’s club during the period April 2016 through the final

judgment of this case.

       32.     Plaintiff and other current and former exotic dancers employed by

Defendant at Night Trips are similarly situated because each were (1) improperly

classified as independent contractors; (2) were not paid any wages by Defendant for

hours worked; (3) were victims of tip theft whereby Defendant kept and/or assigned to

management their tips and gratuities received from customers; (4) were required to pay

per-shift house fee kickback to Defendant for each shift worked; and (5) were not paid

wages at or above the Federal Minimum Wage of $7.25 for each hour worked.


                                               6
             Case 5:19-cv-00366-R Document 1 Filed 04/24/19 Page 7 of 10


       33.     Plaintiff is substantially similar to other current and former exotic dancers

employed by Defendant because all other exotic dancers and Plaintiff are owed (1) a

return of all house fee kickback payments made to Defendant for each shift worked; (2)

reimbursement of all tips and gratuities taken and/or assigned by Defendant and/or

Defendant’s management; (3) payment for all hours worked in an amount equal to the

Federal Minimum Wage of $7.25 per hour; (4) statutory liquidated damages as provided

by Federal law for Defendant’s failure to pay minimum wage compensation as required

by the FLSA; Plus (5) statutory liquidated damages as provided by Oklahoma wage

claim law for failure to pay earned compensation.

       34.     On information and belief, Defendant has employed at least fifty (50)

current and former exotic dancers at Night Trips in the past three (3) years.

       35.     On information and belief, Defendant is in custody, possession, and control

of identifying records relating to all current and former exotic dancers employed by

Defendant at Night Trips in the past three (3) years.

                              FIRST CAUSE OF ACTION
                     Violation of Federal Fair Labor Standards Act
       36.     Plaintiff re-alleges and reasserts every allegation set forth above as if each

were set forth herein.

       37.     The FLSA required Defendant to pay Plaintiff and other similarly situated

female exotic dancers at an hourly rate at least equal to the Federal Minimum Wage.

       38.     The FLSA required that Defendant allow Plaintiff and other similarly

situated exotic dancers to keep all tips and gratuities received from customers.

       39.     As set forth above, Defendant failed to pay Plaintiff and other similarly

                                               7
             Case 5:19-cv-00366-R Document 1 Filed 04/24/19 Page 8 of 10


situated exotic dancers at hourly rates in compliance with the FLSA Federal Minimum

Wage requirements.

       40.      Without legal excuse or justification, Defendant kept and/or assigned to

management tips and gratuities received by Plaintiff and other exotic dancers and

belonging to Plaintiff and other exotic dancers.

       41.      Defendant’s failure to pay Plaintiff and other similarly situated exotic

dancers as required by the FLSA was willful and intentional and was not in good faith.

                              SECOND CAUSE OF ACTION
                    Violation of Oklahoma Protection of Labor Statute

       42.      Plaintiff incorporates and realleges, in full, paragraphs 1.1 through 41 of this

Complaint.

       43.      The failure to provide to and pay to Plaintiff, and other similarly situated

present and former employees, earned, accrued and unpaid wages is a violation of 40 O.S.

§§ 165.1, 165.3, 165.9, 197.4, 197.9, inter alia.

       44.      The damages for such violations are earned, accrued and unpaid wages

together with prejudgment interest on such sums through payment, double (or liquidated)

damages equal to that principal sum for such non-payment, prejudgment interest and

attorney’s fees.

                                     RELIEF SOUGHT

             WHEREFORE, Plaintiff, individually and on behalf of those similarly situated,

   prays for relief as follows:

       A. Permitting this case to proceed as a collective action under § 216(b) of the

FLSA and ordering notice to the putative plaintiffs at the earliest opportunity to ensure
                                                8
           Case 5:19-cv-00366-R Document 1 Filed 04/24/19 Page 9 of 10


their claims are not lost to the FLSA statute of limitations;

        B. Permitting this case to proceed as a collective action under 40 O.S. § 165.9 of

Oklahoma’s Protection of Labor;

        C. Judgment against Defendant for failing to pay free and clear minimum wage

compensation to Plaintiff and other similarly situated individuals as required by the

FLSA;

        D. Judgment against Defendant for unlawfully taking and/or assigning tips and

gratuities belonging to Plaintiff and other similarly situated individuals;

        E. Judgment that Defendant’s violations of the FLSA minimum wage

requirements not the product of good faith on the part of Defendant;

        F. Judgment that Defendant’s violations of the FLSA minimum wage

requirements were willful;

        F. An award to Plaintiff and those similarly situated in the amount of all free and

clear unpaid wages found to be due and owing to Plaintiff and each similarly situated

individual;

        G. An award to Plaintiff and those similarly situated in the amount of all tips and

gratuities unlawfully taken and/or assigned by Defendant and/or Defendant’s

management;

        H. An award of statutory liquidated damages in amounts prescribed by the FLSA

and/or Oklahoma’s Protection of Labor;

        I. An award of attorneys’ fees and costs to be determined by post-trial petition;

        J. Leave to add additional plaintiffs by motion, the filing of written consent


                                              9
         Case 5:19-cv-00366-R Document 1 Filed 04/24/19 Page 10 of 10


forms, or any other method approved by the Court; and

      K. Such further relief as may be necessary and appropriate.

                                        Respectfully submitted,


Dated: April 24, 2019                   s/Jeff Taylor
                                        Jeffrey A. Taylor, Esq.
                                        Jeffrey A. Taylor, P.C.
                                        5613 North Classen Boulevard
                                        Oklahoma City, Oklahoma 73118
                                        (844) 445-2387 (ph)
                                        Email: taylorjeff@mac.com

                                        Gregg C. Greenberg, MD Fed. Bar No. 17291
                                        (To Be Admitted Pro Hac Vice)
                                        Zipin, Amster & Greenberg, LLC
                                        8757 Georgia Avenue, Suite 400
                                        Silver Spring, Maryland 20910
                                        (301) 587-9373 (ph)
                                        Email: GGreenberg@ZAGFirm.com

                                        Counsel for Plaintiff and the FLSA Collective




                                          10
